Appeal by petitioner from an order dismissing a writ of habeas corpus which had been issued for the purpose of determining the petitioner’s rights of visitation with respect to his son, of the age of eight years, who is in the custody of his mother, the respondent.. Order modified on the law and the facts by striking out all the decretal paragraphs thereof, and by providing, in lieu thereof, that custody of the child be awarded to the mother, with a right of visitation to the petitioner to the extent that he may call for the child and have him in his sole custody in the afternoon of the first Saturday of each month between the hours of 2:00 p.m. and 5 p.m., commencing with the month of July, 1950. As so modified, the order is affirmed, without costs. In our opinion, the welfare of the child, which is of paramount consideration, will not be endangered, if appellant be granted the exercise of visitation rights to the extent above indicated. Nolan, P. J., Adel, Sneed and Wenzel, JJ., concur; Carswell, J., dissents and votes to affirm. Settle order on notice.